RESOLUCIÓN
En Puerto Rico, el ejercicio de la función notarial se ca-racteriza por la función dual de un profesional del Derecho, asesor y consejero legal, árbitro de la ley e instrumentador de los documentos notariales, los cuales dan certeza a la contratación privada y evitan la proliferación de litigios, ayudando, así, a la paz social. Esta delicada labor contri-buye a mejorar la calidad de vida y a la conservación de la paz entre los ciudadanos.
Con la aprobación del Reglamento Notarial, mediante Resolución de 15 de julio de 1995 se estableció en la Regla 83 (4 L.P.R.A. Ap. XXIV) la Conferencia Notarial de Puerto Rico. El propósito de la Conferencia Notarial es contribuir a elevar el nivel de capacitación jurídica del notario puer-torriqueño y fortalecer el ejercicio del notariado de tipo la-tino tan importante en nuestro sistema de justicia.
Para poder desarrollar la Conferencia Notarial de Puerto Rico, por la presente, se dispone la organización de ésta.
I. Propósito
La Conferencia Notarial de Puerto Rico constituirá el organismo oficial mediante el cual el Tribunal Supremo promoverá el estudio y la discusión de temas de derecho que afecten o influyan el ejercicio del notariado en Puerto Rico. A tal efecto, considerará y recomendará medidas que mejoren dicha práctica y considerará reglas o procedimien-tos encaminados al fortalecimiento de esta área del Derecho.

*332
II.Miembros que la componen

Serán miembros de la Conferencia Notarial:
1. Los Jueces y ex Jueces del Tribunal Supremo de Puerto Rico.
2. El Presidente y la Junta de Directores del Ilustre Colegio de Abogados de Puerto Rico; la Junta de Directores del Instituto de Derecho Notarial y Registral del Colegio de Abogados de Puerto Rico, y el Secretario Ejecutivo del Fondo de Fianza Notarial.
3. La Directora de la Oficina de Inspección de Notarías y los Inspectores de Protocolos.
4. El Secretario de Estado de Puerto Rico.
5. El Secretario de Justicia de Puerto Rico y el Procu-rador General.
6. El Secretario de Hacienda de Puerto Rico.
7. La Directora Administrativa del Registro de la Propiedad.
8. El Ilustre Cuerpo de Registradores de la Propiedad de Puerto Rico.
9. El Presidente y la Junta Directiva de la Asociación de Notarios de Puerto Rico.
10. Los Decanos de las Escuelas de Derecho de Puerto Rico y aquellos profesores de derecho notarial invitados por el Tribunal Supremo.
11. Los abogados notarios de Puerto Rico de amplia experiencia en el ejercicio del notariado que se hayan dis-tinguido por sus aportaciones en este campo del Derecho y que tenga a bien invitar el Tribunal Supremo.
12. Los miembros del Comité Asesor Permanente de Reglamento Notarial del Secretariado de la Conferencia Judicial.
13. Cualesquiera otras personas invitadas por el Tribunal Supremo que puedan aportar sus conocimientos, preparación y experiencia profesional para el logro de los propósitos de la Conferencia Notarial, desde una perspec-tiva interdisciplinaria.
*333III. Presidente; facultades; convocatorias
La Conferencia Notarial será presidida por el Juez Pre-sidente del Tribunal Supremo o, en su defecto, por el Juez Asociado que esté actuando en su lugar. Celebrará sesiones plenarias en las fechas y durante los días que el Tribunal determine.
De igual forma, el Tribunal Supremo o su Juez Presi-dente podrá convocar Conferencias Notariales conjunta o separadamente de las Conferencias Judiciales, para la dis-cusión de los asuntos estudiados a través de los comités ad hoc o del Comité Asesor Permanente de Reglamento Notarial.
IV. Planificación y desarrollo
Una vez convocada la Conferencia Notarial, la planifi-cación y el desarrollo de ésta se llevará a cabo a través del Secretariado de la Conferencia Judicial del Tribunal Supremo. La Directora Administrativa de los Tribunales proveerá el apoyo de personal y recursos que fueren necesarios.
V. Secretaria de la Conferencia Notarial
La Directora de la Oficina de Inspección de Notarías actuará como Secretaria de la Conferencia Notarial y lle-vará y conservará constancia de todos los procedimientos.

Regístrese y publíquese.

Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo